Citation Nr: 0423283	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  95-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2001, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, for further development.  
Received by the RO in December 2003 was information from the 
veteran indicating that he had relocated to an area served by 
the RO in Winston-Salem, North Carolina.  Subsequent to the 
completion of the requested actions, the case has been 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

It is noted that the veteran was afforded a Board hearing 
before a Veterans Law Judge in February 1998.  That judge has 
since retired and she is no longer employed by the Board.  
Notice of this fact was furnished to the veteran in July 2004 
correspondence from the Board.  The veteran replied that he 
desired to appear for a videoconference hearing before the 
Board to be conducted by another Veterans Law Judge who will 
enter a decision in this case.  In order to effectuate this 
request, this matter must again be remanded to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should arrange for the veteran to 
be afforded a videoconference hearing 
before the Board at the RO in Winston-
Salem, North Carolina, in connection with 
his August 2004 request.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




